Citation Nr: 1008931	
Decision Date: 03/09/10    Archive Date: 03/17/10

DOCKET NO.  06-12 473	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUES

1.  Entitlement to service connection for hypertension, 
including as secondary to service-connected diabetes 
mellitus.

2.  Entitlement to service connection for depression, 
including as secondary to service-connected diabetes 
mellitus.

3.  Entitlement to service connection for a right Achilles 
tendon disability, including as secondary to service-
connected diabetes mellitus.

4.  Entitlement to service connection for an eye disability, 
including as secondary to service-connected diabetes 
mellitus.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

D. Richard Rasmussen, Associate Counsel


INTRODUCTION

The Veteran had active military service from September 1967 
to September 1970.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May 2004 and June 2004 rating 
decisions of the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.

In December 2008, the Board remanded for additional 
development the Veteran's claims of service connection for 
eye disability, hypertension, and psychiatric disability.  

(The issues of entitlement to service connection for an eye 
disability and right Achilles tendon disability are addressed 
in the remand portion of the decision below.)  


FINDINGS OF FACT

1.  The Veteran does not have hypertension that is 
attributable to his active military service or to service-
connected disability.

2.  The Veteran does not have depression that is attributable 
to his active military service or to service-connected 
disability.




CONCLUSIONS OF LAW

1.  The Veteran does not have hypertension that is the result 
of disease or injury incurred in or aggravated during active 
military service; hypertension is not the result of or 
proximately due to service-connected disability.  38 U.S.C.A. 
§§ 1101, 1110, 1112, 5107 (West 2002 & Supp. 2009); 38 C.F.R. 
§§ 3.102, 3.159, 3.303, 3.304, 3.307, 3.309 (2009); 38 C.F.R. 
§ 3.310 (2006).

2.  The Veteran does not have depression that is the result 
of disease or injury incurred in or aggravated during active 
military service; or that is the result of or proximately due 
to service-connected disability.  38 U.S.C.A. §§ 1110, 5107 
(West 2002 & Supp. 2009); 38 C.F.R. §§ 3.102, 3.159, 3.303, 
3.304 (2009); 38 C.F.R. § 3.310 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

The Board notes the enactment of the Veterans Claims 
Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 114 Stat. 
2096 (2000), in November 2000.  See 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107 (West 2002 & Supp. 2009).  To 
implement the provisions of the law, VA promulgated 
regulations codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2009).  The VCAA and its implementing regulations 
include, upon the submission of a substantially complete 
application for benefits, an enhanced duty on the part of VA 
to notify a claimant of the information and evidence needed 
to substantiate a claim, as well as the duty to notify the 
claimant of what evidence will be obtained by whom.  
38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  In addition, 
they define the obligation of VA with respect to its duty to 
assist a claimant in obtaining evidence.  38 U.S.C.A. 
§ 5103A; 38 C.F.R. § 3.159(c).

(The Board notes that 38 C.F.R. § 3.159 was revised, 
effective May 30, 2008.  See 73 Fed. Reg. 23353-56 (Apr. 30, 
2008).  The amendments apply to applications for benefits 
pending before VA on, or filed after, May 30, 2008.  The 
amendments, among other things, removed the notice provision 
requiring VA to request the claimant to provide any evidence 
in the claimant's possession that pertains to the claim.  See 
38 C.F.R. § 3.159(b)(1).)

The Board finds that all notification and development action 
needed to arrive at a decision as to the claims on appeal has 
been accomplished.  Through a March 2004 notice letter, the 
RO notified the Veteran of the information and evidence 
needed to substantiate his claims.  By a March 2006 notice 
letter, the RO provided the general criteria for assigning 
disability ratings and effective dates.  See Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006), aff'd, Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007).  Although the 
complete notice was not provided until after the RO initially 
adjudicated the Veteran's claim, the claims were properly re-
adjudicated in December 2009, which followed the notice 
letters.  See Prickett v. Nicholson, 20 Vet. App. 370, 376-77 
(2006).

The Board also finds that the March 2004 notice letter 
satisfies the statutory and regulatory requirement that VA 
notify a claimant which evidence, if any, will be obtained by 
the claimant and which evidence, if any, will be retrieved by 
VA.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002) 
(addressing the duties imposed by 38 U.S.C. § 5103(a) and 
38 C.F.R. § 3.159(b)).  In that letter, the RO notified the 
Veteran that VA was responsible for obtaining relevant 
records from any Federal agency and that the RO would make 
reasonable efforts to obtain relevant records not held by a 
Federal agency, such as from a state, private treatment 
provider, or an employer.  Additionally, the notice letter 
requested the Veteran to submit medical evidence, opinions, 
statements, and treatment records regarding his disabilities.  
Consequently, a remand of these issues for further 
notification of how to substantiate the claims is not 
necessary.

There is no indication that any additional action is needed 
to comply with the duty to assist in connection with the 
issues on appeal.  The Veteran's service treatment records 
(STRs) and personnel records have been obtained and 
associated with the claims file.  The Veteran identified the 
Detroit VA Medical Center (VAMC), the Yale VA Outpatient 
Clinic (OPC), Tri Hospital MRI Center, Orthopedic Associates 
Center for Athletic Medicine and Spine Care, Mercy Family 
Care, Port Huron Hospital, and a Dr. E. as treatment 
providers.  Available records from those facilities were 
obtained.  Significantly, the Veteran has not otherwise 
alleged that there are any outstanding medical records 
probative of his claim on appeal that need to be obtained.  
Thus, VA has properly assisted the Veteran in obtaining any 
relevant evidence.

Additionally, in May 2002, March 2004, and March 2009 the 
Veteran was afforded VA examinations, the reports of which 
are of record.  When VA undertakes to provide a VA 
examination or obtain a VA opinion, it must ensure that the 
examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  As noted below, the Board 
finds that the VA opinions obtained in this case are 
sufficient as they are predicated on consideration of the 
private and VA medical records in the Veteran's claims file, 
as well as examination findings.  They consider the 
statements of the Veteran, and provide a rationale for the 
opinions stated, relying on and citing to the records 
reviewed.  Accordingly, the Board finds that VA's duty to 
assist with respect to obtaining a VA examination or opinion 
with respect to the issue on appeal has been met.  38 C.F.R. 
§ 3.159(c)(4).

II.  Analysis

In a December 2003 statement, the Veteran contends that 
service connection is warranted for hypertension because his 
hypertension is secondary to his service-connected diabetes 
mellitus.  In an April 2004 statement, the Veteran contends 
that service connection is warranted for depression because 
his depression is the result  of the pain caused by his 
service-connected diabetes mellitus.  

Service connection may be established for a disability 
resulting from disease or injury incurred in, or aggravated 
by, active military service.  38 U.S.C.A. § 1110, 1131 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).  In general, service 
connection requires:  medical evidence of a current 
disability; medical or, in certain circumstances, lay 
evidence of incurrence or aggravation of a disease or injury 
in service; and medical evidence of a nexus between the 
claimed in-service injury or disease and the current 
disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999).

Under 38 C.F.R. § 3.310, service connection may also be 
granted for a disability that is proximately due to or the 
result of a service-connected disease or injury, or for the 
degree of disability resulting from aggravation of a non-
service-connected disability by a service-connected 
disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  
In this regard, the Board notes that there has been an 
amendment to the provisions of 38 C.F.R. § 3.310.  See 
71 Fed. Reg. 52744- 47 (Sept. 7, 2006).  The amendment sets a 
standard by which a claim based on aggravation of a non-
service-connected disability by a service-connected 
disability is judged.  Although VA has indicated that the 
purpose of the regulation was merely to apply the Court's 
ruling in Allen, it was made clear in the comments to the 
regulation that the changes were intended to place a burden 
on the claimant to establish a pre-aggravation baseline level 
of disability for the non-service-connected disability before 
an award of service connection based on aggravation may be 
made.  This had not been VA's practice, which strongly 
suggests that the recent change amounts to a substantive 
change in the regulation.  Given what appear to be 
substantive changes, and because the Veteran's claims were 
pending before the regulatory change was made, the Board has 
considered the version of 38 C.F.R. § 3.310 in effect before 
the change, a version which favors the claimant.

A.  Hypertension

In addition to the general requirements for service 
connection, certain chronic diseases, such as hypertension, 
may be presumed to have been incurred during service if the 
disease becomes manifest to a compensable degree within one 
year of separation from qualifying military service.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002 & Supp. 2009); 
38 C.F.R. §§ 3.307, 3.309 (2009).

A review of the Veteran's STRs reveals that the Veteran did 
not have treatment for or a diagnosis of hypertension in 
service.  The Veteran's December 1966 entrance examination 
report indicates a blood pressure reading of 138/80 and his 
July 1970 separation examination report indicates a blood 
pressure reading of 138/84.

A review of the Veteran's post-service medical treatment 
records reveals that the Veteran has received treatment for 
hypertension.  A March 2003 treatment record from the Detroit 
VAMC indicates a diagnosis of hypertension and a March 2005 
record from the Yale OPC indicates a blood pressure reading 
of 134/64 and a diagnosis of hypertension, stable.  An April 
2006 form completed by the Veteran's primary care physician 
at Mercy Family Care indicates that the Veteran was first 
diagnosed with hypertension in March 2003.

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection on a direct basis.  See Maxson v. Gober, 
230 F.3d 1330, 1333 (Fed. Cir. 2000); Shaw v. Principi, 
3 Vet. App. 365 (1992).  In this case, the first evidence of 
the Veteran's hypertension is in 2003-almost 23 years after 
his separation from active military service.  Additionally, 
the Veteran has not contended that his hypertension is 
directly related to his period of active military service.  
Without competent medical evidence attributing the current 
disability to active military service, service connection is 
not warranted on a direct basis.  See 38 C.F.R. §§ 3.303, 
3.304.

Additionally, because there is no evidence of record to 
indicate that the Veteran's hypertension manifest to a 
compensable degree within one year of his separation from 
active military service, service connection is not warranted 
on a presumptive basis.  See 38 C.F.R. §§ 3.307, 3.309

A December 2003 form completed by the Veteran's primary care 
physician at Mercy Family Care indicates that the Veteran's 
blood pressure is a complication of his diabetes and a 
similar form April 2006 indicates that hypertension is a 
complication of the Veteran's diabetes.  However, a form 
completed by the same primary care physician dated in January 
2004 indicates that the Veteran had no complications directly 
due to his diabetes mellitus.  The three forms do not 
indicate a basis or a rationale for the conclusions nor do 
they provide an opportunity for the physician to discuss his 
opinions.

The Board must determine the weight to be accorded the 
various items of evidence based on the quality of the 
evidence and not necessarily on its quantity or source.  The 
United States Court of Appeals for Veterans Claims has 
instructed that, in order for a medical opinion to be given 
weight, it must be:  (1) based upon sufficient facts or data; 
(2) be the product of reliable principles and methods; and 
(3) be the result of principles and methods reliably applied 
to the facts.  See Nieves-Rodriquez v. Peake, 22 Vet. 
App. 295, 302 (2008).

Here, there is no basis, rationale, or explanation for the 
opinions indicated on the December 2003, January 2004, and 
April 2006 forms.  Additionally, the conclusions indicated on 
the forms are inconsistent.  Therefore, the Board finds that 
the three forms completed by the Veteran's primary care 
physician at Mercy Family Care are insufficient evidence to 
establish a link between the Veteran's hypertension and his 
service-connected diabetes mellitus.  

In May 2002, the Veteran was afforded a VA examination in 
connection with his claim of service connection for diabetes 
mellitus.  At the examination, the Veteran had blood pressure 
readings of 128/80, 128/80, and 128/80.  The examiner noted 
that the Veteran reported "[n]o history of hypertension or 
hypercholesterolemia."

In March 2004, the Veteran was afforded a VA examination in 
connection with this claim.  At the examination, the Veteran 
had blood pressure readings of 150/85 and 152/82.  The 
examiner diagnosed the Veteran with hypertension and opined 
that the Veteran's hypertension and diabetes were not 
casually related.

In the Board's December 2008 remand instructions, the March 
2004 VA examiner was asked to provide a rationale.  In 
February 2009, the VA examiner answered the Board's question 
stating:

In order for hypertension to be 
considered secondary to diabetes 
mellitus, we would expect the diabetes to 
have caused some renal damage which then 
led to the hypertension.  In this 
particular case however, there is no 
evidence as yet that the Veteran has any 
signs of renal damage.  This is why we do 
not believe that his hypertension is 
secondary to his diabetes.

The Board finds that the March 2004 VA examiner provided a 
well-reasoned opinion as amended in February 2009, supported 
by the evidence of record, in which he did not attribute the 
current hypertension to the Veteran's service-connected 
diabetes mellitus.  In short, the medical precepts as 
explained by the examiner are that, without evidence of renal 
damage, there is no basis to conclude that the Veteran's 
diabetes caused or aggravated the Veteran's hypertension.  
Thus, without persuasive medical evidence attributing the 
Veteran's hypertension to his service-connected diabetes 
mellitus, service connection is not warranted on a secondary 
basis.  See 38 C.F.R. § 3.310.

B.  Depression

A review of the Veteran's STRs reveals that the Veteran did 
not have treatment for or a diagnosis of a psychiatric 
disability, including depression, in service.

A November 2005 record from the Yale OPC indicates a past 
medical history of depression, the symptoms of which were 
controlled by medications.  The first evidence of record of a 
diagnosis of depression is in March 2009.

The Board notes that the passage of many years between 
discharge from active service and the medical documentation 
of a claimed disability is evidence against a claim of 
service connection on a direct basis.  See Maxson, 230 F.3d 
at 1333; Shaw, 3 Vet. App. 365.  In this case, the first 
evidence of the Veteran's depression is many years after 
military service.  Moreover, the Veteran has not contended 
that his depression began during a period of active military 
service.  Without competent medical evidence attributing the 
current disability to active military service, service 
connection is not warranted on a direct basis.  See 38 C.F.R. 
§§ 3.303, 3.304.

In March 2004, the Veteran was afforded a VA examination in 
connection with this claim.  At the examination, the Veteran 
complained that his headaches and pain were making him 
depressed, but the examiner noted that the Veteran had 
received no treatment for a mental disorder.  The examiner 
found that the Veteran did not have a new mental disorder, 
but rather a justifiably unhappy reaction to physical pain 
that was not a factor in his daily life.  The examiner 
concluded that there was no psychiatric diagnosis.

In an April 2004 statement, the Veteran's wife attributed the 
Veteran's depression to the symptoms of his service-connected 
diabetes.  Although the Veteran's wife is competent to 
testify regarding the symptoms that she can observe, see 
38 C.F.R. § 3.159(a)(2); Layno v. Brown, 6 Vet. App. 465, 471 
(1994), as a layperson, without the appropriate medical 
training or expertise, she is not competent to provide a 
probative opinion on a medical matter such as the diagnosis 
or etiology of a current disability.  See Espiritu v. 
Derwinski, 2 Vet. App. 492, 494 (1992).  

In March 2009, the Veteran was again afforded a VA 
examination in connection with this claim.  The examiner 
noted that the Veteran had never been to a psychiatrist, but 
had started on Zoloft prescribed by his primary care 
physician five years earlier after complaints of depression.  
At the examination, the Veteran complained of occasional 
feelings of helplessness and occasional panic/anxiety 
attacks.  The examiner diagnosed the Veteran with major 
depressive disorder, not otherwise specified and opined that 
the Veteran's "depression is not due to diabetes mellitus, 
as his diabetes mellitus started in 2001, depression started 
in 2004 after he retired from his job."

The Board finds that the March 2009 examiner provided a well-
reasoned opinion, supported by the evidence of record, in 
which he did not attribute the current depression to the 
Veteran's service-connected diabetes mellitus.  The examiner 
concluded that the Veteran's depression was more likely 
attributable to his retirement than his service-connected 
disability.  Thus, without competent medical evidence 
attributing the cause of depression or worsening thereof to 
his service-connected diabetes, service connection is not 
warranted.  See 38 C.F.R. § 3.304.



C.  Conclusion

While the Board does not doubt the sincerity of the Veteran's 
belief that his hypertension and diabetes are the result of 
his service-connected diabetes mellitus, as a layperson, 
without the appropriate medical training or expertise, he is 
not competent to provide a probative opinion on a medical 
matter such as the etiology of a current disability.  See 
Espiritu, 2 Vet. App. at 494.  The VA examiners took into 
account the Veteran's complaints and contentions and arrived 
at medical conclusions contrary to the claims.  The Board 
relies on the examiner's opinions as they are based on a 
review of the evidence and the Veteran's assertions and 
because of their expertise.

For the foregoing reasons, the Board finds that the claims of 
service connection for hypertension and diabetes must be 
denied.  In reaching these conclusions, the Board has 
considered the applicability of the benefit-of-the-doubt 
doctrine; however, because the preponderance of the evidence 
is against the Veteran's claims of service connection, that 
doctrine is not applicable.  See 38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102; Ortiz v. Principi, 274 F.3d 1361, 1365 
(Fed. Cir. 2001). 


ORDER

Service connection for hypertension is denied.

Service connection for depression is denied.


REMAND

I.  Right Achilles Tendon

In July 2004, the RO in Detroit, Michigan denied a claim of 
service connection for a right Achilles tendon disability.  
In June 2005, the Veteran filed a notice of disagreement with 
the RO's decision.  A statement of the case (SOC) is required 
when a claimant protests an adverse determination.  38 C.F.R. 
§ 19.26 (2009).  To date, however, no SOC addressing the 
issue of entitlement to service connection for a right 
Achilles tendon disability has been furnished.  Therefore, 
the issuance of an SOC is required regarding the denied 
benefits and the Board must remand that issue for such an 
action.  See Manlincon v. West, 12 Vet. App. 238, 240-41 
(1999).

II.  Eye Disability

In December 2008, the Board remanded the Veteran's claim of 
service connection for an eye disability, finding that:

With regard to his eye disorder claim, 
the Board notes that the Veteran told the 
VA examiner in March 2004 that he had had 
a private examination six months earlier.  
The Board notes that there are no records 
from any private eye examiner, and there 
is no indication that the AOJ made any 
attempt to identify or obtain those 
records.  Because any records held by the 
Veteran's private physician could have a 
direct bearing on the claim for an eye 
disorder, the Board must remand in order 
to identify and obtain those medical 
records.

Therefore, the Board instructed that:

The RO should contact the Veteran and 
request that he identify the names, 
addresses, and approximate dates of 
treatment for all health care providers, 
VA and private, who may possess 
additional records pertinent to his eye 
disorder. . . .  The records sought 
should include any medical records 
generated by the private physicians whom 
the Veteran saw for his eye disorder. . . 
.  With any necessary authorization from 
the Veteran, the RO should attempt to 
obtain and associate with the claims 


file any medical records identified by 
the Veteran that have not been secured 
previously.  If the RO is unsuccessful in 
obtaining any medical records identified 
by the Veteran, it should inform him and 
his representative of this and ask them 
to provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.

There is no evidence of record to indicate that the Board's 
instructions regarding the Veteran's claim of service 
connection for an eye disability have been followed.  
Therefore, the case must again be remanded to ensure full 
compliance with the Board's instructions.  See Stegall v. 
West, 11 Vet. App. 268, 271 (1998) (a remand by the Board 
confers on the Veteran, as a matter of law, a right to 
compliance with the remand instructions, and imposes upon VA 
a concomitant duty to ensure compliance with the terms of the 
remand).

Accordingly, the case is REMANDED for the following actions:

1.  Prepare a statement of the case in 
accordance with 38 C.F.R. § 19.29 (2009) 
addressing the issue of entitlement to 
service connection for a right Achilles 
tendon disability, unless the matter is 
resolved by granting the benefit sought, 
or by the Veteran's withdrawal of the 
notice of disagreement.  If, and only if, 
the appellant files a timely substantive 
appeal should this issue be returned to 
the Board.

2.  Contact the Veteran and request that 
he identify the names, addresses, and 
approximate dates of treatment for all 
health care providers, VA and private, 
who may possess additional records 
pertinent to his eye disorder.  The 
records sought should include any medical 
records generated by the private 
physicians whom the Veteran 


saw for his eye disorder.  Specifically, 
the Veteran should be asked to identify 
the examiner who performed the eye 
examination referenced at the March 2004 
VA examination.  With any necessary 
authorization from the Veteran, attempt 
to obtain and associate with the claims 
file any medical records identified by 
the Veteran that have not been secured 
previously.  If any medical records 
identified by the Veteran cannot be 
obtained, inform the Veteran and his 
representative of this and ask them to 
provide a copy of additional medical 
records they may have obtained on their 
own that have not been secured 
previously.

3.  After undertaking any other 
development deemed appropriate, re-
adjudicate the claim of service 
connection for an eye disability, 
including as secondary to service-
connected diabetes mellitus.  If any 
benefit sought is not granted, furnish 
the Veteran and his representative with a 
supplemental statement of the case (SSOC) 
and afford them an opportunity to respond 
before the record is returned to the 
Board for further review.

By this remand, the Board intimates no opinion as to any 
final outcome warranted.  No action is required of the 
Veteran until he is notified by VA.  The Veteran has the 
right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law 
requires all claims remanded by the Board or by the United 
States Court of Appeals for Veterans Claims for additional 
development or other appropriate action must be handled in 


an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 
2002 & Supp. 2009). 



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


